Title: Lucy F. Smith to Thomas Jefferson, 23 May 1813
From: Smith, Lucy F.,Jones, Walter F.
To: Jefferson, Thomas


          
            Dear Sir Richd May 23d 1813
            In consequence of the long and earnest desire of my son Walter, to enter the Navy, and the advice of his friends seconding his views, I have consented to gratify him—
            Presuming on the friendship which subsisted between yourself and his father, Meriwether Jones, I will take the liberty of requesting your assistance in procuring him a Midshipmans warrant—his friends are respectable and numerous,
			 from all of whom, he has obtain’d flattering
			 recommendations—among them are the Governor, Judge Cabell, Judge Brockenborough, and the
			 Speaker of the H of Representatives.—
            If the affection of a mother does not blind me, I think him in every respect qualified to fulfil the duties of the appointment he wishes—however, shou’d you require it, I believe his character can sustain the most minute scrutiny—Col Monroe is well acquainted with him—
            I hope sir you will excuse the liberty I take in requesting such a favor—nothing but the confidence of your well wishes toward him, and your ability to render him any service, cou’d have induc’d me—I had myself intended him for different pursuits—but his inclinations leading him from his infancy to a Military life, and the scantiness of his patrimony combin’d, I am induc’d to think the station to which he aspires the most eligible—he is about 17 years of age, and has hitherto had every advantage of education—By writing to the Secretary of the Navy, and any other friend, you will
			 confer an obligation on
            Yours very respectfullyLucy F Smith
          
          
            PS
            Mr Girardin who I understand is living in your neighbourhood, can give you any information respecting my son,
          
         